



COURT OF APPEAL FOR ONTARIO

CITATION:
Kelly
    (Re), 2012 ONCA 265

DATE: 20120424

DOCKET: C54507

Laskin, Rosenberg and Watt JJ.A.

IN THE MATTER OF:  Howard Kelly

Howard Kelly, acting in person

Anita Szigeti, as
amicus

curiae

Grace Choi, for the Attorney General

Ewa Krajewska, for Ontario Shores Centre for Mental
    Health Sciences

Heard: April 23, 2012

On appeal against the disposition of the Ontario Review
    Board dated, July 5, 2011.

APPEAL BOOK ENDORSEMENT

[1]

We recognize that the Boards disposition is more restrictive of Mr.
    Kellys liberty than previous Board orders.  However, we are satisfied that
    there was a solid evidentiary basis for the disposition and that therefore, it
    is not unreasonable.

[2]

The Boards reasons show that it took into account the possibility Mr.
    Kelly might make progress during the years after its disposition by
    specifically adverting to the possibility of an earlier hearing.

[3]

The Board no doubt rejected the hybrid order proposed by
amicus
because it wanted to maintain oversight over Mr. Kellys disposition.

[4]

The appeal is dismissed.


